ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_08_FR.txt. 290

OPINION DISSIDENTE DE M. LE JUGE ELARABY

[Traduction]

 

La Cour aurait dû tirer les conséquences de l'emploi illicite de la force
L'action militaire menée par les Etats-Unis contre l'Iran relève des représailles
armées — Les motifs pour lesquels la Cour rejette la thèse de l'Iran pour qui il
y a violation du paragraphe 1 de l'article X ne sont pas solides — L'identité des
plates-formes participant à la production de pétrole est sans pertinence — Le
commerce indirect a été préservé sous le régime de l’embargo — Le para-
graphe 1 de l'article X ne peut pas être interprété comme excluant le com-
merce indirect — La Cour aurait dû se prononcer de façon plus détaillée sur la
question de l'emploi de la force.

Après mire réflexion et non sans hésitation, j’ai voté contre le premier
paragraphe du dispositif et pour le second. Mon hésitation s’explique par
le fait que, par principe, je souscris à ce qui fait principalement I? objet de
la première conclusion énoncée dans l’arrêt. Si j’ai voté contre, c’est que
je suis dans l’impossibilité d’accepter l’énoncé théorique adopté par la
Cour. A mon sens, cet énoncé ne vise pas à tenir compte de tous les para-
mètres liés aux limites définies par la Charte et par les règles pertinentes
du droit international en ce qui concerne l'interdiction du recours à la
force. En me fondant sur les faits pertinents tels que je les entends et sur
mon interprétation de la jurisprudence en général et de celle de la Cour,
je joins à l’arrêt la présente opinion dissidente pour faire connaître mes
vues. Comme j'ai voté pour la décision consistant à rejeter la demande
reconventionnelle, je m’abstiendrai de toute observation sur cette ques-
tion.

Les motifs qui m’incitent à voter contre la majorité reposent sur trois
éléments:

i) l’interdiction du recours à la force;
ii) la question de savoir s’il y a eu violation des obligations découlant du
paragraphe 1 de l’article X du traité;
ili) divers aspects de la compétence.

I. L’INTERDICTION DU RECOURS A LA FORCE

1.1. Pour l'essentiel, l’affaire porte sur la responsabilité internationale.
Il s’agit de savoir s’il est possible à un Etat de recourir à la force à
l'encontre d’un autre Etat en dehors des limites définies par la Charte des
Nations Unies. C’est-a-dire que, quand il est établi qu’un Etat a commis
un acte illicite, la Cour est tenue de se prononcer de façon définitive sur
les conséquences juridiques de l’acte illicite à condition, bien entendu,
qu’elle soit dotée de la compétence voulue. Il ne faut pas oublier que la

133
PLATES-FORMES PETROLIERES (OP. DISS. ELARABY) 291

Cour dit dans sa première conclusion que l’action des Etats-Unis n’est
pas justifiée et qu’elle dit au paragraphe 42 de l’arrêt que le critère servant
à apprécier la licéité d’un acte reposant sur l’emploi de la force est celui
des «dispositions de la Charte des Nations Unies et du droit international
coutumier» (arrêt, par. 42). Voilà qui, à mon sens, revient inévitablement
à reconnaître que la Cour est compétente pour se prononcer de façon
exhaustive sur la licéité de l’emploi de la force. En l’espèce, l’emploi de la
force n’avait pas à être prouvé, il était admis comme tel. Mais il n’en a été
tiré aucune conséquence juridique.

Le principe de l’interdiction de l’emploi de la force dans les relations
internationales tel qu'il est consacré au paragraphe 4 de l’article 2 de la
Charte est incontestablement le principe le plus important du droit inter-
national contemporain à régir le comportement interétatique; c’est du
reste la pierre angulaire de la Charte. Ce principe traduit une règle du jus
cogens à laquelle il est impossible de déroger. Ce principe fondamental
établit une distinction entre l’ère postérieure à la Charte dans laquelle vit
une communauté d’Etats civilisée et respectueuse du droit et l’ère anté-
rieure à la Charte pendant laquelle les Etats les plus forts et les plus puis-
sants n'étaient guère empêchés d’attaquer les pays faibles dès qu'ils le
voulaient en étant assurés de l’impunité.

La principale question à laquelle il faut répondre dans l’arrêt serait
donc celle-ci: est-il légitimement acceptable qu’un Etat échappe à la res-
ponsabilité internationale des conséquences d’une attaque armée menée
délibérément en faisant valoir:

a) un moyen de défense reposant sur une disposition d’un traité com-
mercial; ou, subsidiairement,

b) en invoquant le droit de légitime défense au titre de l’article 51 de la
Charte en l’absence des conditions définies par la Charte des Nations
Unies et par le droit international coutumier ?

Dans son arrêt de 2003, la Cour dit: «Il est indéniable que le différend
initial entre les Parties portait sur la licéité des actions menées par les
Etats-Unis.» (Arrêt, par. 37.)

Il s’ensuit que, au cas où elle dirait que les mesures prises par les Etats-
Unis étaient illicites, la Cour serait alors tenue de déclarer que les Etats-
Unis ont agi contrairement aux obligations leur incombant au titre de la
Charte des Nations Unies et du droit international coutumier.

La Cour a raison de rejeter la prétention des Etats-Unis quand ceux-ci
plaident que leur recours à la force peut se justifier puisqu'il s’agissait de
mesures visant à protéger les intérêts vitaux des Etats-Unis en matière de
sécurité relevant des dispositions de l’alinéa d) du paragraphe 1 de l’ar-
ticle XX du traité d’amitié, de commerce et de droits consulaires. Je tiens à
dire à nouveau que je souscris à cette conclusion de la Cour. Il n’est pas
possible d’invoquer une disposition d’un traité commercial pour justifier
le recours à la force.

En 1986, dans l’affaire Nicaragua, la Cour, quand elle a examiné les
dispositions de l’article XXI du traité d’amitié, de commerce et de navi-

134
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 292

gation conclu entre le Nicaragua et les Etats-Unis, ne s’est pas contentée
de dire simplement que le recours à la force n’était pas justifié. Elle est
allée plus loin et s’est intéressée de façon exhaustive à l’interdiction de
l’emploi de la force dans les relations internationales sous divers aspects
et sous l’angle de diverses conséquences. Dans l’arrêt Nicaragua, la Cour
reconnaît que les Etats-Unis, en recourant à la force, «ont, à l’encontre
de la République du Nicaragua, violé les obligations que leur impose le
droit international coutumier de ne pas recourir à la force contre un autre
Etat» (Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’ Amérique), fond, arrêt, C.I.J. Recueil 1986,
p. 147, par. 292, point 6)). En l’espèce, la Cour a toutefois adopté un
énoncé qui est en quelque sorte, à mon sens, tronqué et par conséquent
incomplet. L’énoncé de la conclusion formulée dans l’arrêt ne se situe
malheureusement pas au niveau voulu. La Cour

«Dit que les actions menées par les Etats-Unis d’ Amérique contre
les plates-formes pétrolières iraniennes le 19 octobre 1987 et le
18 avril 1988 ne sauraient être justifiées en tant que mesures néces-
saires à la protection des intérêts vitaux des Etats-Unis sur le plan de
la sécurité en vertu de l’alinéa d) du paragraphe 1 de l’article XX du
traité d’amitié, de commerce et de droits consulaires de 1955 entre
les Etats-Unis d’ Amérique et l’Iran, tel qu’interprété à la lumière du
droit international relatif à l’emploi de la force.» (Arrêt, par. 125,
point 1).)

Ce qui m'inquiète surtout, c’est que l’énoncé qui a été retenu risque de
porter fâcheusement atteinte aux paramètres définis dans la Charte des
Nations Unies et réaffirmés par la jurisprudence de la Cour dans l’affaire
Nicaragua. Or, nous constatons actuellement que l’état de droit est vio-
lemment contesté dans diverses régions du globe et les prononcés de
l’organe judiciaire principal des Nations Unies peuvent renforcer et étayer
utilement l’interdiction du recours à la force.

En outre, l’arrêt rendu en l’espèce s’abstient d’évoquer les corollaires
juridiques de la conclusion formulée qui ont été définis et établis claire-
ment dans l’arrêt Nicaragua. Les termes qu’utilise la Cour sont très dis-
crets. On aurait pu s’attendre à plus de clarté du point de vue juridique de
la part de la Cour sur une question aussi grave que l’emploi de la force
par un Etat partie à un traité protégé d’amitié, de commerce et de naviga-
tion a l’encontre d’un autre Etat partie au même traité.

En 1986, dans l’affaire Nicaragua, la Cour dit: «Dans le cas de la légi-
time défense individuelle, ce droit ne peut être exercé que si l’Etat inté-
ressé a été victime d’une agression armée.» (Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), C.I.J. Recueil 1986, fond, arrêt, p. 103, par. 195.) En
l’espèce, il n’est nulle part affirmé dans l’arrêt que les Etats-Unis ont été
victimes d’une «agression armée». Au contraire, la Cour indique claire-
ment que les incidents dont les Etats-Unis font état

135
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 293

«ne [lui] semblent pas ... constituer une agression armée contre les
Etats-Unis comparable à ce qu’elle a qualifié, en l’affaire des Activi-
tés militaires et paramilitaires au Nicaragua et contre celui-ci, de
forme d’emploi de la force parmi «les plus graves»» (arrêt, par. 64).

A la suite de quoi la Cour est parvenue à la conclusion que l’emploi de la
force par les Etats-Unis ne saurait être considéré comme relevant de la
légitime défense.

Pourtant, la Cour n’a pas osé tirer la seule conclusion découlant logi-
quement de la conclusion qu’elle énonce en disant que l’emploi de la
force par les Etats-Unis

«ne saurfait] être justifi[é] en tant que mesur[e] nécessair[e] a la pro-
tection des intérêts vitaux des Etats-Unis d'Amérique sur le plan de
la sécurité en vertu de l’alinéa d) du paragraphe 1 de l’article XX du
traité d’amitié, de commerce et de droits consulaires de 1955 entre
les Etats-Unis d'Amérique et l'Iran, tel qu’interprété à la lumière du
droit international relatif à l’emploi de la force» (arrêt, par. 125,
point 1)).

1.2. Compte tenu de ce qui précède, la Cour eût été bien avisée de
suivre dans la cohérence son arrêt de 1986 en motivant sa conclusion re-
lative à l’alinéa d) du paragraphe 1 de l’article XX par une définition ferme
et nette du caractère juridique de l’emploi de la force armée par les Etats-
Unis. Il aurait fallu à mon sens faire état des trois éléments principaux
ci-après :

i) dire que l’emploi de la force par les Etats-Unis ne saurait se justifier
par l’article XX du traité de 1955, ce que la Cour a fait d’ailleurs
mais sans le compléter comme elle l’a fait dans l’affaire Nicaragua en
tirant argument de la violation par les Etats-Unis des obligations que
le traité leur imposait, la Cour se fondant ici sur des arguments non
étayés par les faits ni par une analyse juridique solide;

ii) dire clairement que l’emploi de la force par les Etats-Unis violait
l'obligation leur incombant au titre du droit international coutumier
de ne recourir à l’emploi de la force sous aucune forme à l’encontre
d’un autre Etat;

ii) enfin, dire que cet emploi de la force par les Etats-Unis revenait a
violer la souveraineté de I’Iran.

Sous un autre aspect encore, il manque un élément à l’arrêt: la Cour a
conclu au paragraphe 72 qu’elle «n’est pas en mesure de dire qu'il a été
démontré que les attaques contre les plates-formes de Salman et de Nasr
constituaient une riposte justifiée à une «agression armée» de l'Iran
contre les Etats-Unis» (arrêt, par. 72). La Cour a également relevé que

«l’attaque menée contre les plates-formes de Salman et de Nasr ne
constituait pas une action isolée visant simplement les installations
pétrolières, ce qui avait été le cas des attaques du 19 octobre 1987.
Elle s’inscrivait dans le cadre d’une opération militaire bien plus

136
PLATES-FORMES PETROLIERES (OP. DISS. ELARABY) 294

vaste, appelée «Operation Praying Mantis» («mante religieuse»),
menée par les Etats-Unis contre ce qu'ils estimaient être des «cibles
militaires légitimes»; la force armée fut employée, et des dommages
furent infligés à plusieurs cibles, avec notamment la destruction de
deux frégates iraniennes ainsi que de plusieurs navires et aéronefs
militaires iraniens» (arrêt, par. 68).

Si, comme la Cour le dit, cet emploi de la force ne répondait pas à la
légitime défense, il s'agirait alors de représailles armées. En fait, d’ailleurs,
le général George Crist a dit sans ambages de l’opération en question
qu’elle visait «à gêner leurs moyens d’observation de nos forces, bref à
leur enlever leurs yeux», et a dit en outre en 1997 qu'il avait pour «objec-
tif d’assurer plus fermement la protection [des] forces [des Etats-Unis] en
privant l’Iran d’un plus grand nombre de ses moyens d’observation»
(Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis
d'Amérique), contre-mémoire et demande reconventionnelle des Etats-
Unis d’Amérique, annexes, vol. II, pièce 44, p. 6, par. 11). Dans sa
pièce 69, l’Iran reproduit un compte rendu du Washington Post en date
du 20 octobre 1987 qui contient la phrase ci-après:

«l’attaque, lancée quand les forces américaines ont vu des Iraniens
s’enfuir de l’installation, a été décrite par un porte-parole du dépar-
tement de la défense comme une «cible opportune» inattendue et
elle n’avait pas été planifiée» (Plates-formes pétrolières ( République
islamique d'Iran c. Etats-Unis d'Amérique), mémoire de l'Iran,
pièces documentaires 41-90, vol. III, 8 juin 1993, annexe 69).

Mais l’Iran était en guerre avec l’Iraq et non pas avec les Etats-Unis.
C’est-a-dire que l’action militaire menée par les Etats-Unis à l’encontre
de l’Iran doit être considérée comme correspondant à des représailles
militaires. Il ne faut pas oublier que, dans l’arrêt Nicaragua rendu en 1986,
la Cour dit: «Les Etats ont le devoir de s’abstenir d’actes de représailles
impliquant l’emploi de la force.» (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amérique ), fond,
arrêt, C.I.J. Recueil 1986, p. 101, par. 191.)

C’est au moyen d’un obiter dictum, dans la motivation, qu’il aurait
fallu, à mon sens, évoquer le caractère illicite des représailles en droit
international. Un prononcé sur ce point de la part de l'institution judi-
ciaire la plus éminente aurait incontestablement ajouté du poids au prin-
cipe de l’illicéité de la pratique en question, illicéité due a l’existence de ce
que le professeur Derek Bowett appelait dés 1972 le «manque de crédi-
bilité» imputable a «la divergence entre la norme et la pratique des
Etats» (D. Bowett, «Reprisals Involving Recourse to Armed Force»,
American Journal of International Law, vol. 66, n° 1, 1972). La Cour
avait déjà affirmé dès 1949, dans l’affaire du Détroit de Corfou, qu'il était
illicite de recourir de sa propre initiative à la force en disant qu’elle
devait, «pour assurer l'intégrité du droit international dont elle est
l'organe, constater la violation par l’action de la marine de guerre britan-

137
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 295

nique de la souveraineté de l’Albanie» (Détroit de Corfou, fond, arrêt,
C.IJ. Recueil 1949, p. 35). Sur ce point, l’analyse de sir Humphrey Wal-
dock est très fine. Il a écrit ceci:

«la Cour a donc établi nettement une distinction entre l’affirmation
par la force de droits dont on menace de chercher à empêcher dans
l’illicéité l’exercice et le recours a la force de sa propre initiative qui
vise à obtenir la réparation de violations déjà commises; le premier
recours à la force est accepté comme légitime, le second est condamné
comme illicite. Mais s’il est donc légitime de faire ainsi reconnaître
l'exercice d’un droit, il ne faut pas exagérer la portée de cette déci-
sion. Cela ne veut absolument pas dire qu’un Etat peut recourir à la
force chaque fois qu’un Etat tiers menace de violer ses droits; car,
dans son deuxième prononcé, la Cour dit avec la plus grande fermeté
que le respect de la souveraineté territoriale est une règle fondamen-
tale.» (Sir Humphrey Waldock, «States and the Law Governing
Resort to Force», Recueil des cours de l’Académie de droit interna-
tional de La Haye, vol. 106, 1962, p. 240.)

L’affaire des Plates-formes pétrolières donnait à la Cour l’occasion
d'affirmer à nouveau, de préciser et de développer si possible le droit relatif
à l’emploi de la force sous toutes ses manifestations, de sorte que la Cour
puisse continuer a «aider concrètement à développer et préciser les règles
et les principes du droit international» (sir H. Lauterpacht, ancien juge à la
Cour, dans The Development of International Law by the International
Court of Justice, nouvelle édition, 1982, p. 5). Malheureusement, la Cour
n’a pas saisi cette occasion. Elle s’est abstenue dans le présent arrêt d’exa-
miner comment la doctrine s’est affinée et progressivement développée.
La Cour n’a pas méme envisagé d’obiter dictum. La communauté interna-
tionale était en droit de compter que la Cour internationale de Justice,
sur une question aussi importante que celle de l’interdiction de recourir
a la force, saisirait l’occasion d’éclaircir et de renforcer l’interdiction
et d’ajouter valeur probante à la jurisprudence existante.

II. LA SECONDE CONCLUSION FORMULEE SUR LE PARAGRAPHE |
DE L'ARTICLE X

2.1. L’arrét de 1996 a limité au paragraphe | de l’article X du traité la
base de compétence de la Cour. L’étroitesse de ces limites a exercé une
influence sur l’approche à retenir pour examiner l’espèce et a lié les mains
de la Cour, restreignant ainsi la portée générale de l'arrêt rendu
aujourd’hui en vertu duquel la Cour dit

«qu’elle ne saurait cependant accueillir la conclusion de la Répu-
blique islamique d’Iran selon laquelle ces actions constituent une vio-
lation par les Etats-Unis d'Amérique des obligations que leur impose
le paragraphe 1 de l’article X [du] traité, relatives à la liberté de com-
merce entre les territoires des parties» (arrêt, par. 125, point 1)).

138
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 296

La motivation qui inspire à la Cour cette conclusion n’est pas à mon
avis étayée par les faits établis. La constatation ne me paraît pas bien fon-
dée ni en fait ni en droit, et je ne trouve pas non plus qu’elle soit com-
patible avec la conclusion formulée en 1996 sous certains de ses aspects,
lesquels sont aujourd’hui considérés comme relevant de la res judicata.
On sait que dans son arrêt de 1996 la Cour a dit ceci:

«Le traité de 1955 met à la charge de chacune des Parties des
obligations diverses dans des domaines variés. Toute action de l’une
des Parties incompatible avec ces obligations est illicite, quels que
soient les moyens utilisés à cette fin. La violation, par l’emploi de la
force, d’un droit qu’une partie tient du traité est tout aussi illicite
que le serait sa violation par la voie d’une décision administrative
ou par tout autre moyen. Les questions relatives à l’emploi de la
force ne sont donc pas exclues en tant que telles du champ d’appli-
cation du traité de 1955. L’argumentation exposée sur ce point par
les Etats-Unis doit de ce fait être écartée.» (Plates-formes pétro-
lières (République islamique d'Iran c. Etats-Unis d'Amérique),
exception préliminaire, arrêt, C.I.J. Recueil 1996 (IT), p. 811-812,
par. 21.)

«La Cour ne saurait en tout état de cause perdre de vue que
le paragraphe 1 de l’article X du traité de 1955 ne protège pas à
proprement parler le «commerce» mais la «/iberté de commerce».
Tout acte qui entraverait cette «liberté» s’en trouve prohibé. Or,
sauf à rendre une telle liberté illusoire, il faut considérer qu’elle
pourrait être effectivement entravée du fait d’actes qui emporteraient
destruction de biens destinés à être exportés, ou qui seraient sus-
ceptibles d’en affecter le transport et le stockage en vue de l’exporta-
tion.

La Cour relèvera à ce sujet que le pétrole pompé à partir des
plates-formes attaquées en octobre 1987 passait de ces plates-formes
au terminal pétrolier de l’île de Lavan par le moyen d’un oléoduc sous-
marin et que l’installation de Salman, qui a fait l’objet de l’attaque
d’avril 1988, était aussi reliée au terminal pétrolier de Lavan par un
oléoduc sous-marin.» (/bid., p. 819-820, par. 50.)

La Cour a dit en outre:

«En l’état actuel du dossier, la Cour n’est certes pas en mesure de
déterminer si et dans quelle mesure la destruction des plates-formes
pétrolières iraniennes a eu des conséquences sur l’exportation du
pétrole iranien; elle n’en constate pas moins que cette destruction
était susceptible d’avoir un tel effet et de porter par suite atteinte
à la liberté de commerce telle que garantie par le paragraphe 1 de
Particle X du traité de 1955. Sa licéité est dès lors susceptible d’être
appréciée au regard de ce paragraphe. L’argumentation exposée
sur ce point par les Etats-Unis doit être écartée.» (/bid., p. 820,
par. 51.)

139
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 297

Comment la Cour est-elle aujourd’hui amenée à conclure comme elle le
fait, c’est-à-dire, à mon sens, en faisant montre d’une certaine incohé-
rence par rapport a son précédent arrêt? Quand j’analyse la motivation
par laquelle la Cour étaye sur ce point la conclusion de 2003, je constate
que la Cour s’appuie sur trois hypothèses de départ fort peu solides.

2.2. La première de ces hypothèses est que l’attaque lancée en octobre
1987 contre les complexes de Reshadat et Resalat n’a pas fait obstacle au
transport pétrolier parce que les plates-formes étaient hors d’état de fonction-
ner a la suite d’attaques iraniennes. Cette conclusion ne tient absolument pas
compte du fait que le traité de 1955 impose l’obligation de ne pas faire ob-
stacle a la liberté de commerce ni aux activités commerciales entre les terri-
toires des deux parties en général. C’est-a-dire qu’il est sans pertinence de
constater qu’à un certain moment une plate-forme donnée produit du pétrole
ou n’en produit pas. Le territoire de l'Iran produisait du pétrole qui était
transporté jusqu’au territoire des Etats-Unis. La destruction d’une seule et
unique plate-forme porte atteinte à la faculté pour l’Iran d’exporter du
pétrole, lui fait obstacle et limite cette capacité de l’Iran alors que, comme la
Cour l’a reconnu en 1996, l’exportation de pétrole est un aspect vital de l’éco-
nomie iranienne et un élément important du commerce extérieur de l'Iran.

La Cour dit en outre que

«[i]l pourrait être raisonnablement soutenu que, si les plates-formes
n'avaient pas été attaquées, une partie du pétrole qu’elles auraient
produit aurait été incluse dans les quantités de brut transformées en
Europe occidentale en produits pétroliers exportés aux Etats-Unis»
(arrêt, par. 96).

En 1996, la Cour avait adopté une définition exhaustive, générale, de
l'expression «liberté de commerce». En disant que tout acte de nature a
faire obstacle à cette liberté est interdit, la Cour a clairement établi que
les Parties sont juridiquement tenues de protéger la liberté de commerce
et que faire obstacle à cette liberté de commerce est une violation du
traité qui engage la responsabilité de la partie auteur de ladite action.

Dans l'affaire Oscar Chinn, l'expression «liberté de commerce» a été
entendue comme ne visant pas seulement des activités d’achat et de vente
de biens mais encore «l’industrie». Dans son arrêt de 1996, la Cour a
estimé que

«il serait naturel d’interpréter le mot «commerce» au paragraphe 1
de l’article X du traité de 1955 comme incluant des activités com-
merciales en général — non seulement les activités mêmes d’achat et
de vente, mais également les activités accessoires qui sont intrinsè-
quement liées au commerce» (Plates-formes pétrolières ( République
islamique d'Iran c. Etats-Unis d'Amérique), exception préliminaire,
arrêt, C.I.J. Recueil 1996 (IT), p. 819, par. 49).

Cet arrêt de 1996 qui a donc le caractère de res judicata ne concorde
pas avec les conclusions formulées dans l’arrêt de 2003 sur le para-
graphe 1 de l’article X du traité.

140
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 298

A l’époque où a été lancée la première attaque, l’exportation de pétrole à
destination des Etats-Unis était assurée comme d’habitude. En outre, d’après
ce que dit l’Iran, il était prévu que les complexes de Reshadat et Resalat
reprendraient la production pétrolière le 24 octobre 1987. Au paragraphe 93
de l’arrêt, la Cour dit qu’elle «ne dispose d’aucun élément d’information
quant à la question de savoir si, au moment des attaques, le calendrier des
travaux était respecté» (arrêt, par. 93). Il est sans pertinence de savoir si les
turbines étaient ou non réparées avant le 29 octobre 1987, qui est la date à
laquelle l’Executive Order 12613 a été promulgué et l’embargo a été imposé.

Ce qui est pertinent c’est que l’attaque d’octobre 1987 a eu lieu à un
moment où, même si l'opération était menée a partir d’autres plates-
formes, il était exporté du pétrole à destination des Etats-Unis. Au para-
graphe 91, la Cour note:

«L’Iran affirme — et les Etats-Unis ne le contestent pas — qu'il
existait un marché pour le brut iranien importé directement aux
Etats-Unis jusqu’à l’adoption de l’Executive Order 12613 du 29 oc-
tobre 1987. Les exportations de pétrole iranien jusqu’à cette époque
constituaient donc un «commerce … entre les territoires des deux
Hautes Parties contractantes» au sens du paragraphe 1 de l’article X
du traité de 1955.» (Arrêt, par. 91.)

Il est clairement admis, par conséquent, que le paragraphe 1 de l’article X
a été violé au cours des dix jours s’écoulant entre le 19 octobre 1987, date
de la première attaque lancée contre les complexes de Reshadat et Resa-
lat, et le 29 octobre 1987. C’est là un fait établi désormais incontour-
nable. Il est sans pertinence de chercher à savoir si, à ce moment-là, les deux
plates-formes procédaient ou non à des opérations de production ou de
transformation du pétrole. Le fait demeure qu’il y avait toujours pendant
cette période commerce de pétrole. Malgré tout le respect que je dois à la
Cour, je ne vois pas qu’il soit opéré de distinction dans le traité en fonc-
tion des plates-formes qui produisent le pétrole protégé par les disposi-
tions dudit traité. La Cour a du reste accepté cette idée au paragraphe 82
quand elle dit «que ce sont les exportations de pétrole de l’Iran vers les
Etats-Unis qui sont pertinentes en l’espèce, et non les exportations de
pétrole iranien en général» (arrêt, par. 82).

Et il convient de rappeler ici que la liberté de commerce protégée par le
traité ne se limite pas au commerce entre les trois plates-formes et les
Etats-Unis, il s’agit du commerce entre l’Iran tout entier et les Etats-
Unis. Comme l’a fait observer le conseil de l’Iran:

«en détruisant les plates-formes, [les Etats-Unis] ont porté atteinte à
la liberté de l’Iran d’organiser son commerce comme il l’entendait
depuis son territoire: depuis les plates-formes (ou non), de diminuer
la production ailleurs pour l’accroître sur les plates-formes, etc.»
(CR 2003/15, p. 49, par. 21).

2.3. La deuxième prémisse sur laquelle la Cour s’appuie est que,
une fois l’embargo imposé à la suite de l’adoption de l’Executive

141
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 299

Order 12613, le 29 octobre 1987, la situation s’est modifiée en droit parce
qu'il était mis fin aux importations de pétrole en provenance d’Iran. Or,
en réalité, les importations de pétrole en provenance d’Iran n’ont jamais
cessé. Elles ont simplement été limitées aux paramètres autorisés par les
dispositions de l’Executive Order. Le commerce entre les territoires des
deux Parties n’a donc jamais cessé complètement. La Cour reconnaît le
fait quand elle dit ceci:

«La Cour ne voit aucune raison de douter que, au cours de la
période durant laquelle l’embargo des Etats-Unis était en vigueur,
des produits pétroliers dérivés en partie de pétrole brut iranien soient
parvenus aux Etats-Unis en très grandes quantités. L’Executive
Order 12613 comportait une exception (section 2 b)) selon laquelle
l’embargo ne devait pas s’appliquer aux «produits pétroliers raffinés
à partir de brut iranien dans un pays tiers». Il pourrait être raison-
nablement soutenu que, si les plates-formes n’avaient pas été atta-
quées, une partie du pétrole qu’elles auraient produit aurait été
incluse dans les quantités de brut transformées en Europe occiden-
tale en produits pétroliers exportés aux Etats-Unis.» (Arrêt, par. 96.)

Le fait à retenir est que, avant l’embargo, le commerce de pétrole entre
les territoires des Parties continuait d’être pratiqué comme d’habitude.
Une fois l’embargo en vigueur, seules ont été apparemment interrompues
les exportations directes de pétrole à destination des Etats-Unis. Mais il
convient de noter à ce sujet que l’économie iranienne a bénéficié d’une
augmentation de la demande de brut sur les marchés d'Europe occiden-
tale et que cette augmentation correspondait à des achats accrus de
pétrole d’Europe occidentale par les importateurs des Etats-Unis. Dans
ces conditions, il entrait bien du pétrole iranien aux Etats-Unis, mais il y
était importé par l’intermédiaire de pays tiers, contre des capitaux amé-
ricains qui parvenaient finalement, eux aussi, à destination, en Iran,
comme l’autorisait pleinement l’article 2 c) de Executive Order.

Dans l'affaire Nicaragua, la Cour a décidé que «les Etats-Unis
d'Amérique ... par l’embargo général sur le commerce avec le Nicaragua ...
ont violé leurs obligations découlant ... du traité» (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 148, par. 292, point 11);
les italiques sont de moi). Mais l’Iran, comme la Cour l’a fort justement
noté, «a choisi de ne pas soulever formellement» (arrêt, par. 94) la ques-
tion de l’imposition de l’embargo. Les Parties n’ont donc pas plaidé la
licéité de l’embargo. Aux fins de l’arrêt, il faut donc considérer que
l’'embargo n’a pas d'intérêt en soi et la Cour a donc déclaré qu’elle ne
s’occupait ici que des «effets pratiques de l’embargo» (arrêt, par. 94).
Et le premier de ces effets pratiques qu’il convient de reconnaître
doit être que l’Executive Order 12613 en date du 29 octobre 1987 n’a
pas mis fin à la totalité des importations de pétrole iranien aux Etats-
Unis: il est dit à la section 2 b) du décret en question: «L’interdiction
prévue à la section | ne s’applique pas: ... b) aux produits pétroliers raffinés

142
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 300

à partir de brut iranien dans un pays tiers.» (Plates-formes pétrolières
( République islamique d'Iran c. Etats-Unis d'Amérique), contre-mémoire
et demande reconventionnelle des Etats-Unis, vol. V, annexe 138.)

Il est donc clair que seules les importations directes de pétrole iranien
furent interdites à la suite de l’imposition de l’embargo le 29 octobre
1987. Les Etats-Unis ont continué d’importer légalement des produits
pétroliers raffinés dans un pays tiers à partir de brut iranien. Dans ce
contexte, il est pertinent de prendre note de l’expression «brut iranien»
qui montre très clairement que, selon l’Executive Order, il est admis qu'il
est toujours possible de remonter jusqu’à l’origine d’un produit raffiné
dans un pays tiers, de l’identifier, et que ce produit conserve son certificat
d’origine qui le qualifie d’«iranien». Au paragraphe 96 de son arrêt en
l’espèce, la Cour adopte elle aussi ce point de vue en disant qu’elle

«ne voit aucune raison de douter que, au cours de la période durant
laquelle l’embargo des Etats-Unis était en vigueur, des produits
pétroliers dérivés en partie de pétrole brut iranien soient parvenus
aux Etats-Unis en très grandes quantités» (arrêt, par. 96).

On sait qu’à ce propos les Etats-Unis ont dit qu’à leur avis le pétrole
importé de pays tiers ne peut pas être identifié comme du pétrole iranien.
Les Etats-Unis insistent sur le fait que, en raison de plusieurs opérations
chimiques, l'identité initiale est modifiée. Les Etats-Unis soutiennent
ceci:

«le pétrole brut subissait ensuite une transformation encore plus
poussée en Europe, où il était d’abord mélangé à du brut d’autres
provenances ... puis raffiné en produits pétroliers, dont le fioul... A
ce stade, les produits pétroliers raffinés comme le fioul pouvaient à
leur tour être vendus, soit pour consommation en Europe soit pour
exportation vers d’autres pays, y compris peut-être les Etats-Unis...»
(CR 2003/11, p. 46-47, par. 15.50.)

C’est l’embargo tel qu’il est défini dans Executive Order 12613 qui
fournit la réponse. Quelle que soit la transformation chimique qui a lieu
dans les pays tiers, les produits pétroliers importés sont considérés comme
iraniens d’après le texte de l’Executive Order qui est explicite à ce sujet.
La conclusion logique à en tirer est que l’importation de produits bruts
iraniens par l’intermédiaire de pays tiers n’était pas illicite. Elle était donc
réalisable. L’Executive Order 12613 autorise l’importation indirecte de
pétrole brut iranien. C'est-à-dire que le commerce s’est poursuivi et n’a
pas pris fin une fois l’embargo en vigueur.

La Cour affirme pourtant ceci:

«La question de savoir si, d’après les critères du droit commercial
international, tels celui de la «transformation substantielle» ou celui
de la «valeur ajoutée», le produit final pouvait conserver à certaines
fins un caractère iranien n’est pas la question que la Cour a à tran-
cher.»

143
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 301

Et elle dit encore:

«Ce que la Cour doit déterminer, ce n’est pas de savoir si un pro-
duit donné qui pouvait être désigné comme du pétrole «iranien» a
pénétré aux Etats-Unis d’une manière ou d’une autre pendant la
durée de l’embargo, mais s’il existait un «commerce» de pétrole
entre les territoires de l’Iran et des Etats-Unis pendant cette période
— au sens donné à ce terme dans le traité de 1955.» (Arrêt, par. 96.)

2.4. La troisième hypothèse de départ est pour la Cour que le traité de
1955 porte exclusivement sur le commerce direct entre les territoires des
Etats-Unis et de l’Iran. Le commerce direct est considéré dans l’arrêt
comme exclu de la protection assurée par les dispositions du traité. Ce
raisonnement à mon sens n’est pas bien fondé en droit dans le cadre des
activités qu’envisage le traité. Il n’est dit nulle part dans ce traité que ses
dispositions s’appliquent au commerce direct.

En outre, le traité prévient toute spéculation abusive sur le commerce
direct et indirect dans l’interprétation de ses dispositions en protégeant
par une clause de la nation la plus favorisée les produits de chacune des
parties, que ceux-ci atteignent le territoire de l’autre partie directement ou
indirectement. L’article VIII du traité dispose en effet:

«1. Chacune des Hautes Parties contractantes accordera aux pro-
duits de l’autre Haute Partie contractante, quelle qu'en soit la pro-
venance et indépendamment du mode de transport utilisé, ainsi qu'aux
produits destinés à l’exportation vers les territoires de cette Haute
Partie contractante, quels que soient l’itinéraire et le mode de trans-
port utilisés, un traitement non moins favorable que celui qui est
accordé aux produits similaires provenant de tout pays tiers ou des-
tinés à l’exportation vers tout pays tiers, pour toutes les questions
qui ont trait: a) aux droits de douane et autres taxes ainsi qu’aux
règles et formalités applicables en matière d'importation et d’expor-
tation; et b) à la fiscalité, la vente, la distribution, l’entreposage et
l’utilisation desdits produits sur le plan national. La même règle
s’appliquera au transfert international des sommes versées en paie-
ment des importations ou des exportations.» (Plates-formes pétro-
lières (République islamique d'Iran c. Etats-Unis d'Amérique), pièces
documentaires soumises par les Etats-Unis d'Amérique, vol. I,
pièce 1, traité d’amitié, de commerce et de droits consulaires de 1955
entre les Etats-Unis d'Amérique et l’Iran.)

Il est clair que ledit article VIII étend le bénéfice de la clause de la
nation la plus favorisée aux produits «de toutes provenances et indépen-
damment du mode de transport utilisé» «pour toutes les questions qui
ont trait a) aux règles et formalités applicables en matière d'importation
et d’exportation». Cette «exemption», à mon sens, correspond à l’excep-
tion visée plus haut qui figure dans l’Executive Order 12613. Il s’agit dans
l’un comme dans l’autre cas de prendre en considération le commerce
indirect.

144
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 302

Interpréter le paragraphe 1 de l’article X compte tenu de l’article VIII
du traité et dans ce contexte-là permet très nettement d’entendre le terme
«commerce» en un sens large qui s’étend au «commerce indirect». Dans
affaire Libye c. Tchad, la Cour a dit que

«un traité doit être interprété de bonne foi suivant le sens ordinaire
à attribuer à ses termes dans leur contexte et à la lumière de son
objet et de son but. L'interprétation doit être fondée avant tout sur
le texte du traité lui-même. » (Différend territorial (Jamahiriya arabe
libyenne c. Tchad), arrêt, C.I.J. Recueil 1994, p. 21-22, par. 41.)

Or, le traité de 1955 étend la protection aux produits de chaque partie
« quelle qu'en soit la provenance et indépendamment du mode de transport
utilisé» : ce texte est très clair. Par définition, les mots «quelle qu’en soit
la provenance» couvrent le pétrole brut qui entre aux Etats-Unis indirec-
tement en passant par des pays tiers. Le traité de 1955 est un traité d’ami-
tié, de commerce et de navigation d’un type particulier et protégé. Pour
interpréter correctement la portée de l’article VIII sur un plan général, il
faut donc l’interpréter comme étendant la protection dont il s’agit au
commerce indirect. L'article 31 de la convention de Vienne sur le droit
des traités dispose: « Un traité doit être interprété de bonne foi suivant le
sens ordinaire à attribuer aux termes du traité dans leur contexte et à la
lumière de son objet et de son but.» Toute autre interprétation produirait
ce que la convention de Vienne sur le droit des traités qualifie de
«résultat ... manifestement absurde ou déraisonnable» (article 32 b) de la
convention de Vienne sur le droit des traités).

La disposition énoncée au paragraphe 1 de l’article X du traité proté-
geait la «liberté de commerce» de l'Iran. Par suite, les dispositions du
traité protégeaient le choix que faisait l’Iran en décidant du pétrole qui
servirait à la consommation locale et du pétrole qui serait destiné à
l’exportation. En 1996, la Cour a pris grand soin d’éviter d’aborder l’exa-
men au fond. Elle s’est donc contentée de conclure que, «[e]n l’état actuel
du dossier, la Cour n’[était] certes pas en mesure de déterminer si et dans
quelle mesure la destruction des plates-formes pétrolières iraniennes a eu
des conséquences sur l’exportation du pétrole iranien».

Toutefois, la Cour a ajouté aussitôt:

«elle n’en constate pas moins que cette destruction était susceptible
d’avoir un tel effet et de porter par suite atteinte à la liberté de com-
merce telle que garantie par le paragraphe 1 de l’article X du traité
de 1955» (Plates-formes pétrolières ( République islamique d'Iran c.
Etats-Unis d'Amérique), exception préliminaire, arrêt, C.I.J. Recueil
1996 (II), p. 820, par. 51).

Au stade du fond, la Cour aurait dû témoigner de cohérence et, dans la
logique de l’arrêt de 1996, reconnaître qu’il y avait eu violation de la
liberté de commerce.

145
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 303

III. CERTAINS ASPECTS DE LA COMPETENCE

Dans son arrét de 1996, la Cour s’est reconnu une base de compétence
extrêmement étroite «pour connaître des demandes formulées par la
République islamique d’Iran au titre du paragraphe 1 de l’article X dudit
traité [de 1955]» (Plates-formes pétrolières ( République islamique d'Iran
c. Etats-Unis d'Amérique), exception préliminaire, arrêt, C.L.J. Recueil
1996 (IT), p. 821, par. 55, point 2)). Les demandes formulées au titre des
articles premier et IV du traité de 1955 ont été rejetées. La Cour a tou-
tefois bien précisé dans l’arrêt de 1996 que

«l'objectif de paix et d’amitié proclamé à l’article premier du traité
de 1955 est de nature à éclairer l’interprétation des autres disposi-
tions du traité, et notamment celles des articles IV et X. L’article
premier n’est ainsi pas sans portée juridique pour une telle interpré-
tation, mais il ne saurait, pris isolément, fonder la compétence de la
Cour.» (Jbid., p. 815, par. 31.)

Il convient d’examiner deux points relatifs à la compétence de la Cour
en l’espèce. Le premier porte sur le choix méthodologique à retenir.
Autrement dit, il s’agit de savoir s’il faut commencer par l’article XX ou
par l’article X du traité. Le second point est de savoir si la Cour était
fondée à examiner les conséquences juridiques de l’emploi de la force
comme la Cour a jugé bon de les examiner dans l’affaire Nicaragua.

3.1. S’agissant du premier point, je dois dire que j’adhére sans réserve
au choix opéré par la Cour quand elle a décidé d’examiner en premier
l’alinéa d) du paragraphe 1 de l’article XX. Comme nous l’avons déjà dit,
l’affaire porte sur la licéité de l’emploi de la force par les Etats-Unis à
l’encontre des plates-formes pétrolières iraniennes. En décidant de s’enga-
ger dans cette voie-là, la Cour faisait application du principe suivant
lequel elle «reste libre dans le choix des motifs sur lesquels elle fondera
son arrêt» (Application de la convention de 1902 pour régler la tutelle des
mineurs, arrêt, C.I.J. Recueil 1958, p. 62). La Cour a noté en outre que,
«[e]n la présente espèce, [elle] est d’avis que des considérations particu-
lières incitent à examiner l’application de l’alinéa d) du paragraphe 1 de
l’article XX avant d’aborder le paragraphe 1 de l’article X» (arrêt,
par. 37).

3.2. S’agissant du second point, c’est un fait que la compétence de la
Cour en la présente espèce n’est pas celle que la Cour avait dans l'affaire
Nicaragua, essentiellement parce que les Etats-Unis ont publié en 1984
une déclaration par laquelle ils revenaient sur leur acceptation de la com-
pétence obligatoire de la Cour. Il n'empêche que, malgré l’étroitesse de sa
compétence en la présente espèce, la motivation de l’arrêt rendu
aujourd’hui s’inspire de la méthodologie adoptée dans l’affaire Nicara-
gua. Plusieurs paragraphes s’inspirent plus ou moins de cette affaire
Nicaragua, par exemple:

«Cette approche concorde avec le point de vue selon lequel,
lorsque l’alinéa d) du paragraphe 1 de l’article XX est invoqué pour

146
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 304

justifier que soient prises, au nom de la légitime défense, des me-
sures impliquant un recours à la force armée, l'interprétation et l’appli-
cation de cet article supposent nécessairement une appréciation des
conditions d’exercice de la légitime défense au regard du droit inter-
national.» (Arrêt, par. 40.)

La Cour fait également observer fort justement au paragraphe 41:

«Une interprétation de l’alinéa d) du paragraphe 1 de l’article XX
selon laquelle les «mesures» qui y sont prévues pourraient même
comprendre un recours illicite à la force par une partie contre l’autre
ne serait guère compatible avec l’article premier. En outre, confor-
mément aux règles générales d’interprétation des traités telles qu’elles
ont trouvé leur expression dans la convention de Vienne de 1969 sur
le droit des traités, l’interprétation doit tenir compte «de toute règle
pertinente de droit international applicable dans les relations entre
les parties» (alinéa c) du paragraphe 3 de l’article 31). La Cour ne
saurait admettre que l’alinéa d) du paragraphe 1 de l’article XX du
traité de 1955 ait été conçu comme devant s’appliquer de manière
totalement indépendante des règles pertinentes du droit international
relatif à l’emploi de la force, de sorte qu’il puisse être utilement invo-
qué, y compris dans le cadre limité d’une réclamation fondée sur une
violation du traité, en cas d’emploi illicite de la force. L'application
des règles pertinentes du droit international relatif à cette question
fait donc partie intégrante de la tâche d’interprétation confiée à la
Cour par le paragraphe 2 de l’article XXI du traité de 1955.» (Arrêt,
par. 41.)

3.3. Point plus important encore, la Cour, tout en disant «demeur{er]
consciente qu’elle n’a que la compétence que lui confère le consentement
des parties» (arrêt, par. 42), conclut très justement que

«la compétence que lui confère le paragraphe 2 de l’article XXI du
traité de 1955 pour régler toute question concernant l’interprétation
ou l’application de — notamment — l’alinéa d) du paragraphe | de
l’article XX de ce traité /’autorise aussi, en tant que de besoin, à
déterminer si une action présentée comme justifiée par ce paragraphe
constituait ou non un recours illicite à la force au regard du droit
international applicable en la matière, à savoir les dispositions de la
Charte des Nations Unies et du droit international coutumier » (arrêt,
par. 42; les italiques sont de moi).

Cette conclusion revient à reconnaître expressément que les «critères des
Nations Unies» s'appliquent. Mais cela n’est toutefois pas suffisamment
précisé ni dit clairement dans le dispositif car la Cour a opté pour une
conclusion incomplète. Le lecteur de l’arrêt ne peut que constater une
solution de continuité juridique sur le plan théorique entre la motivation
et le dispositif. La Cour aurait dû se prononcer dans le détail, de façon
exhaustive, sur la grave question de l’emploi de la force afin de réaffirmer
le droit. Elle aurait été bien inspirée de suivre l’adage formulé par l’ancien

147
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ELARABY) 305

juge sir Hersch Lauterpacht quand il écrivit que «de puissantes considé-
rations — tenant à la justice internationale et au développement du droit
international — militent en faveur du caractère entièrement exhaustif des
prises de position judiciaires» (sir Hersch Lauterpacht, The Development
of International Law by the International Court, nouvelle édition, 1982,
p. 37).

Pour les motifs ci-dessus, je n’ai pas pu voter avec la majorité. J’ai
donc voté contre l’arrêt.

(Signé) Nabil ELARABY.

148
